 
AMENDMENT TO STRATEGIC INVESTMENT AGREEMENT


THIS AMENDMENT TO STRATEGIC INVESTMENT AGREEMENT (the “Amendment”) dated as of
January 26, 2010 (the “Amendment Effective Date”) between Stratus Media Group,
Inc., a Nevada corporation (“SMGI”), and ProElite, Inc., a New Jersey
corporation (the “Company”):


A.  The Company and SMGI entered into that certain Strategic Investment
Agreement dated as of October 9, 2009 (the “Agreement”) pursuant to which the
Company agreed to sell and SMGI agreed to purchase shares of the Company’s
preferred stock.  Defined terms not defined herein shall have the meanings
ascribed to them in the Agreement.


B.  The Parties wish to amend the Agreement on the terms set forth below.


ARTICLE I.


AMENDMENT OF AGREEMENT


1.1.  Section 4.1(i) is hereby amended and restated as follows:


“Availability of Funds.  SMGI currently has, readily available, and under its
control on an unrestricted basis (except only those restrictions set forth on
Schedule 4.1(i) hereto, which for clarity, are not conditions to Closing or to
SMGI’s obligations, but merely modifications to this representation) all funds
necessary to perform its obligations under the Agreement and the Amendment to
provide interim funding and make the payments contemplated by Section 5.9 and
5.10(b) of the Amendment, and not later than the Outside Date will have, readily
available, and under its control on an unrestricted basis (except only those
restrictions set forth on Schedule 4.1(i) hereto, which for clarity, are not
conditions to Closing or SMGI’s obligations, but merely modifications to this
representation) all funds necessary to consummate the purchase of all of the
Preferred Shares contemplated to be purchased hereby.”


1.2.  Article 5 is hereby amended by adding the following sections.


“5.9  Interim Funding.  During the period between the Amendment Effective Date
and the Closing, SMGI shall continue to provide funding to the Company in
accordance with the budget attached as Schedule A, it being acknowledged that,
through the Amendment Effective Date, SMGI has provided funding to the Company
in the aggregate amount of $228,894.23.  All amounts so funded (the “Funded
Payments”) shall be evidenced by promissory notes of the Company (each a “Note”)
in the same form and having the same terms as the notes already issued to SMGI
in respect of advances of the Purchase Price.  Any Note shall be convertible, at
the option of SMGI, into shares of Preferred Stock on a pro rata basis based on
the conversion ratio set forth in the Series A Certificate of Designation.  To
the extent applicable, the Funded Payments shall reduce the Closing Payments.


5.10  Management Change.


(a)  The Company is delivering the following resignations and written consents,
which shall be (and may state that they are) subject to SMGI’s timely compliance
with Section 5.10(b): (i) Charles Champion’s resignation as Chief Executive
Officer of the Company and the appointment of William Kelly as President and
Chief Operating Officer of the Company; and (ii) the election by the current
members of the board of directors by written consent of Paul Feller, Glenn
Golenberg and Douglas De Luca to the Company’s board of directors and the
resignation of such current members.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  SMGI shall promptly (but not later than the close of business on Friday,
February 11, 2010):


(i)  In satisfaction of the Company’s obligations to Charles Champion, pay to
Mr. Champion $150,000 (the “Champion Payment”) as follows:  $75,000 in cash and
issuing to him restricted shares of SMGI’s Common Stock valued at $2.30 per
share.


(ii)  Pay all amounts due as of the Amendment Effective Date pursuant to Section
5.9, and make the those portions of the “Closing Payments” to the persons
specified in Section 5.6 of the Disclosure Schedule as specified on Schedule A.


(c)  Notwithstanding Mr. Champion’s resignation, upon new board members being
appointed under Section 5.10(a), prior to the Closing he (or his designee or
designees) shall be vested with the sole authority to take, at Company expense,
with the same authority and protection as if specifically instructed by the
board of directors, all appropriate action on behalf of the Company to enforce
the Company’s rights under the Agreement and Amendment, grant waivers thereunder
or hereunder, execute any amendment to the Agreement or the Amendment on behalf
of the Company and authorize any deliveries or other actions necessary for the
Closing.”


5.11.  Credit to Purchase Price.  The Purchase Price payable at Closing shall be
reduced by the aggregate amount of the Funded Payments, the Champion Payment,
all amounts paid to Gumbiner Savett, Inc. with respect to the audit and review
of the Company’s financial statements, and all amounts (not to exceed $231,525)
paid to William Kelly or assumed by SMGI in connection with the amount owed by
the Company to Mr. Kelly.


1.3.  SMGI agrees acknowledges that all of the conditions to closing in Section
6.1, have been satisfied to date and agrees that, notwithstanding such
conditions (other than the conditions in Section 6.1(f) and 6.1 (d)(i),(ii),
(iv), (v) and (vi), which shall continue to be conditions to Closing in
accordance with their terms; provided, that 6.1(d)(iv), (v) and (vi) need only
be satisfied as of the Amendment Effective Date in order for such conditions to
be deemed satisfied for all purposes), SMGI is unconditionally obligated to
consummate the purchase and other transactions contemplated by the Agreement and
this Amendment and pay the full Purchase Price (as may be adjusted by Sections
5.9 and 5.11) as provided in amended Section 7.1 of the Agreement (see section
1.4 of this Amendment below). Additionally, SMGI shall pay any additional amount
required to purchase an extended discovery policy upon the Closing.


1.4.  Section 7.1 of the Agreement is hereby amended in its entirety by
inserting the following in lieu thereof.


“The completion of any transactions of purchase and sale contemplated by this
Agreement (the “Closing”) shall take place at the offices of TroyGould PC, 1801
Century Park East, Suite 1600, Los Angeles, California 90067 as soon as possible
but in no event shall the Closing occur later than March 31, 2010 (the “Outside
Date”) except that the Outside Date may be extended with approval of the
Parties.  In the event that the Closing has not occurred by the Outside Date, or
in the event of any other material breach hereof by SMGI, then in addition to
any other remedies available to the Company, on five business days notice, SMGI
shall cause the SMGI Designees to appoint the designees of the Company to the
Company’s board of directors (the “Company Designees”) and the SMGI Designees
shall resign.  The Company Designees shall be the individual(s) designated by
Charles Champion.”
 
 
 

--------------------------------------------------------------------------------

 
 
1.5.  Section 9.1(b) of the Agreement is hereby amended by inserting the
following in lieu thereof:


“(b) The Company, on the one hand, or SMGI, on the other hand, if the Closing
has not occurred by Outside Date because the non-terminating party has
materially breached this Agreement and not cured such breach in a reasonable
time; provided, the party purporting to terminate is not itself in material
breach.”


1.7.  Paul Feller shall deliver to the Company, at the Amendment Effective Date,
a guarantee of certain obligations in form and substance satisfactory to the
Company.


1.8  In addition to its post-Closing obligations under Section 8.3, SMGI shall
also comply with such section prior to the Closing after the board and
management changes contemplated by Section 5.10 have become effective.  In
addition, those persons who are reasonably intended third party beneficiaries of
the post-Closing obligations in Section 8.3 shall be deemed to have such status,
notwithstanding anything contrary in the Agreement.


1.9  The Company may file this Amendment on Edgar.


ARTICLE II.


EFFECT OF AMENDMENT


Except as expressly provided herein, all of the terms of the Agreement shall
remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have executed this Amendment effective as of the
Amendment Effective Date.





 
PROELITE, INC.
                       
By: 
/s/ Charles Champion
     
Name: 
Charles Champion
     
Title:
Chief Executive Officer
                                           
STRATUS MEDIA GROUP, INC.
                       
By:
/s/ Paul Feller
     
Name:
Paul Feller
     
Title:
President
 



 
 

--------------------------------------------------------------------------------

 
 